 



Exhibit 10.1

AWARD NOTICE

NOTICE OF INCENTIVE STOCK OPTION
GRANTED PURSUANT TO THE
TRANSCAT, INC.
2003 INCENTIVE PLAN

     
Grantee:
                                                                             
     
 
   
Number of Shares:
                                                                             
     
 
   
Option Price:
                                                                            
      
 
   
Date of Grant:
                                                                            
      

     1.     Grant of Option. This Award Notice serves to notify you that the
Compensation Committee (the “Committee”) of the Board of Directors of Transcat,
Inc. (the “Company”) has granted to you, under the Company’s 2003 Incentive Plan
(the “Plan”), an incentive stock option (the “Option”) to purchase, on the terms
and conditions set forth in this Award Notice and the Plan, up to the number of
shares of its Common Stock, $.50 par value per share (the “Common Stock”) and at
the price per share set forth above. The Plan is incorporated herein by
reference and made a part of this Award Notice. Capitalized terms not defined
herein have the respective meanings set forth in the Plan.

     2.     Period of Option and Limitations on Right to Exercise. Unless the
Option is previously terminated pursuant to the terms of the Plan or this Award
Notice, the Option will expire at 5:00 p.m., Eastern Standard Time, on the month
and day which is 10 years from the Date of Grant (the “Expiration Date”).

     3.     Exercise of Option. Subject to the terms of the Plan and this Award
Notice, provided you are still a full-time employee of the Company at that time,
the Option will vest and become exercisable pro rata with respect to one-third
of the shares subject to the Option on the first, second and third anniversaries
of the Date of Grant, with any fractional share resulting from such proration
vesting on the third anniversary. For example, provided you remain employed by
the Company at the time, one-third of the total number of shares of Common Stock
subject to the Option will be vested one year after the Date of Grant,
two-thirds of the total number of shares of Common Stock subject to the Option
will be vested two years after the Date of Grant, and the total number of shares
of Common Stock subject to the Option will be vested three years after the Date
of Grant. The option may be exercised with respect to any vested shares, in
whole or in part, by you providing a notice of exercise to the Company and
payment in accordance with the forms and procedures established by the Committee
and in effect on the date of exercise.

     4.     Effect of Certain Events.

     (a)     Death. In the event of your death prior to the complete exercise of
the Option, your designated beneficiary or, in the absence of such beneficiary,
your duly qualified personal representative may exercise the Option to purchase
any vested shares available under the Option until the earlier of the Expiration
Date or one year after your death. Upon your death, the Option shall terminate
with respect to any unvested shares under the Option.

 



--------------------------------------------------------------------------------



 



     (b)     Disability. In the event of your Disability prior to the complete
exercise of the Option, you may exercise the Option to purchase any vested
shares available under the Option until the earlier of the Expiration Date or
one year after the date of your Disability. Upon the date of your Disability,
the Option shall terminate with respect to any unvested shares under the Option.

     (c)     Retirement or Approved Reason. Upon your Retirement or in the event
of termination for an Approved Reason, you may exercise the Option to purchase
any vested shares available under the Option until the Expiration Date. Upon
your Retirement or termination for an Approved Reason, the Option shall
terminate with respect to any unvested shares under the Option.

     (d)     Other Termination. Upon your termination from the Company for any
reason other than your death, Disability, Retirement or termination for an
Approved Reason, you may exercise the Option to purchase any vested shares
available under the Option until the earlier of the Expiration Date or 90 days
after the date of your termination. Upon your termination, the Option shall
terminate with respect to any unvested shares under the Option.

     (e)     Change of Control. Notwithstanding the vesting schedule set forth
in Section 3 of this Award Notice, upon a “Change of Control,” the Option shall
become fully vested and immediately exercisable for the total number of shares
available under the Option. For purposes of this Award Notice, “Change of
Control” has the meaning given to such term in the Plan.

     5.     Limitation of Rights. You will not have any rights as a stockholder
with respect to the shares covered by the Option until you become the holder of
record of such shares by exercising the Option. Neither the Plan, the granting
of the Option nor this Award Notice gives you any right to remain employed by
the Company or a Subsidiary.

     6.     Restrictions on Issuance of Shares. If at any time the Company
determines that listing, registration or qualification of the shares covered by
the Option upon any securities exchange or under any state or federal law, or
the approval of any governmental agency, is necessary or advisable as a
condition to the exercise of the Option, the Option may not be exercised in
whole or in part unless and until such listing, registration, qualification or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.

     7.     Restriction on Transfers. You may not make any sale or other
distribution or disposition of any shares of Common Stock acquired by you
pursuant to the exercise of all or any part of the Option unless (i) a
registration statement with respect to such shares is in effect at the time of
such sale, distribution or disposition and the Company shall have received proof
satisfactory to it that there has been compliance with applicable state law, or
(ii) the Company shall have received an opinion of counsel satisfactory to it
that no violation of the Securities Act of 1933, as amended, or applicable state
law will be involved in such transfer.

     8.     Plan Controls. The Option is subject to all of the provisions of the
Plan, which is hereby incorporated by reference, and is further subject to all
the interpretations, amendments, rules and regulations that may from time to
time be promulgated and adopted by the Committee pursuant to the Plan. In the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative.

ACKNOWLEDGEMENT

     The undersigned Grantee acknowledges receipt of a copy of the Plan, and
understands and agrees to the terms of this Award Notice and the Plan. The
Grantee further acknowledges that as of the Date of

2



--------------------------------------------------------------------------------



 



Grant, this Award Notice and the Plan set forth the entire understanding between
the Grantee and the Company regarding the acquisition of Common Stock and
supercede all prior oral and written agreements on that subject, with the
exception of any other awards under the Plan made to the Grantee
contemporaneously with this Option.

Date:                                                                 

Grantee:

                                                            

3